Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000657
                           SCWC-12-0000657             13-OCT-2015
                                                       10:49 AM
             IN THE SUPREME COURT OF THE STATE OF HAWAII


  WELLS FARGO BANK, N.A., AS TRUSTEE FOR STANWICH MORTGAGE LOAN
   TRUST, SERIES 2010-3 ASSET-BACKED PASS-THROUGH CERTIFICATES,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                    LYLE PASION and JOANNA PASION,
                  Petitioners/Defendants-Appellants,

                                  and

      JON DOES 1-50, JANE DOES 1-50, DOE PARTNERSHIPS 1-50,
          DOE CORPORATIONS 1-50, DOE ENTITIES 1-50, and
                   DOE GOVERNMENTAL UNITS 1-50,
                            Defendants.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-12-0000657; CIV. NO. 11-1-2749)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            The Application for Writ of Certiorari filed on August

28, 2015 by Petitioners/Defendants-Appellants, is hereby

rejected.

            DATED:   Honolulu, Hawaii, October 13, 2015.

R. Steven Geshell                       /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson